          Case 1:21-cv-02257-JPO Document 22 Filed 06/17/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________________________________X

R.S. individually, and on behalf of his child,
A.S., a minor,

Plaintiffs,
                                                          No 1:21-cv-02257
        -against-

NEW       YORK        CITY     DEPARTMENT          OF
EDUCATION, and MEISHA PORTER,
in her official capacity as Chancellor of the New York
City Department of Education

Defendants.

_________________________________________X

                              PERMANENT INJUNCTION

Factual Findings and Conclusions of Law

        On April 9, 2020, Parents filed the first of two Due Process complaints (DPC1) under the

Individuals with Disabilities Education Act (IDEA), alleging that Defendant New York City

Department of Education (DOE) had denied a free appropriate public education (FAPE) to A.S.

for the 2019-20 school year. They sought reimbursement for A.S.’s tuition at the Titus School and

for the cost of an independent educational evaluation (IEE).

        On September 4, 2020, the DOE appointed Impartial Hearing Officer (IHO) Daniel Ajello,

Esq. to preside over the DPC1 proceedings.

        DPC1 addressed the 2019-20 school year. By the time of IHO Ajello’s appointment, the

2020-21 school year was underway. Thus, on September 24, 2020, Parents filed a second due

process action (DPC2) alleging that the DOE had also denied FAPE to A.S. for the 2020-21 school

year.
             Case 1:21-cv-02257-JPO Document 22 Filed 06/17/21 Page 2 of 6




           On October 19, 2020, IHO Ajello issued his Findings of Fact and Decision (FOFD). See

Complaint Ex. D.1 The FOFD held that the DOE had denied FAPE to A.S. for the 2019-20 school

year and that the Titus School was an appropriate private placement. Id. at 24-25.

           The FOFD required the DOE to reimburse Parents $82,215, consisting of $75,715 for

A.S.’s 2019-20 tuition at the Titus School and $6,500 for his IEE. Id. at 29. It further ordered that

the “DOE shall provide Parent with any documents or forms necessary to facilitate reimbursement

within ten days of the date of this Order.” Id.

           The DOE did not appeal the FOFD to the New York State Review Officer, making it final

and binding.

           Meanwhile, as of October 19, 2020, the DOE had not appointed an IHO to preside over the

DPC2 action.

           The IDEA provides that a child must remain in his current educational placement or

“pendent placement” during the course of due process proceedings. 34 C.F.R. § 300.518(a). By

finding the Titus School appropriate, the FOFD established it as A.S.’s pendent placement. A

school district must pay for a child’s private school during due process proceedings where it is the

child’s pendent placement.

           After receiving the FOFD, Parents asked the DOE to pay A.S.’s tuition at the Titus School

during the pendency of the DPC2 action, but DOE insisted upon a hearing to determine whether it

was in fact A.S.’s pendent placement.

           On January 26, 2021, one hundred twenty-four days after Parents filed DPC2, the DOE

appointed IHO Rachel Gibbons, Esq, to preside over DPC2.




1
    The FOFD (Complaint Ex. D) is also attached to this Order.


                                                          2
         Case 1:21-cv-02257-JPO Document 22 Filed 06/17/21 Page 3 of 6




       Also on January 26, 2021, Robin J. Shin, Consultant Attorney in the DOE’s Special

Education Unit, notified IHO Gibbons and Parents’ counsel that DOE was contesting A.S.’s

pendent placement at the Titus School. But Shin conceded that pendency “lies in the 10/19/20

FOFD for DPC 193517 (Titus tuition)” and was retroactive to October 19, 2020.

       Thus, as of January 26, 2021, DOE conceded its threefold obligation:

       (1) to reimburse Parents $82,215 per the FOFD for A.S.’s 2019-20 Titus School tuition

           and IEE;

       (2) to reimburse Parents for tuition payments to Titus School, A.S.’s pendent placement,

           from October 19, 2020 to the present; and

       (3) To assume responsibility for tuition payments to Titus School, A.S.’s pendent

           placement, until the DPC2 action was complete.

       On March 3, 2021, the DOE sent Parent’s counsel notice that IHO Gibbons had recused

herself from the DPC2 action and that no IHO had been appointed to hear the action. IHO Gibbons’

recusal is consistent with the DOE’s policy of appointing IHOs solely for purposes of pendency

determinations.

       As of March 15, 2021, DOE had made no required payments. Plaintiffs then filed their

Complaint (ECF 1) seeking, among other things, injunctive relief requiring DOE to meet its

uncontested obligations immediately.

       On June 1, 2021, during a Telephonic Initial Pretrial Conference, the DOE told this Court

that such payments were being processed and would be made promptly.

       Also on June 1, 2021, this Court directed the parties to provide a status letter about the

DOE’s payments by June 15, 2021. The Court told the parties it was inclined to grant an injunction

if the DOE had not completed its payments by June 15, 2021.




                                                3
         Case 1:21-cv-02257-JPO Document 22 Filed 06/17/21 Page 4 of 6




       On June 15, 2021, DOE purported to make a payment in the amount of $82,215, covering

the period of January 21, 2020 to June 24, 2020, as well as A.S.’s IEE. However, as of June 15,

2021, Parents’ attorney has not received any payments.

       Also, as of June 15, 2021, DOE has not made or promised to make any other required

payments.

       In sum, nearly eight months since the October 19, 2020 FOFD, and five months since it

conceded its three obligations to Parents, the DOE has met none of its obligations.

       Since October 19, 2020, Parents have paid more than $101,000 in tuition to the Titus

School, none of which has been reimbursed.

       Because A.S. is in a 12-month program, Parents must pay the Titus School $12,650 per

month for him to continue there until the DOE assumes its legal responsibility to do so.

       “[T]he enforcement of the pendency provision is automatic and should occur without

regard to such factors as irreparable harm likelihood of success on the merits and balancing of the

hardships.” Abrams v. Carranza, No. 19-CV-4175, 2019 U.S. Dist. LEXIS 95403, at *8 (S.D.N.Y.

June 6, 2019).

       Even if Parents must meet traditional injunction criteria, however, they do so. In the Second

Circuit, to receive a preliminary injunction, plaintiffs must show:

       (1) a likelihood of success on the merits,

       (2) that they are likely to suffer irreparable injury in the absence of an injunction;

       (3) that “the balance of hardships tips in [plaintiffs] favor,” and

       (4) that “the public interest would not be disserved by the issuance of [the] injunction.”




                                                 4
         Case 1:21-cv-02257-JPO Document 22 Filed 06/17/21 Page 5 of 6




Abrams v. Carranza, No. 20-CV-5085 (JPO), 2020 U.S. Dist. LEXIS 139881, at *2 (S.D.N.Y.

Aug. 4, 2020) (quoting Salinger v. Colting, 607 F.3d 68, 79-80 (2d Cir. 2010)) (internal quotation

marks omitted).

       Parents have satisfied all four elements for an injunction.

       First, the DOE does not contest their right to any of the payments requested, and so they

are likely to succeed on the merits.

       Second, Parents monthly payments to Titus School have been and continue to be a

significant financial hardship. They have depleted a significant portion of their savings and will

have to access a retirement account to continue making tuition payments, likely incurring financial

(tax) penalties for doing so. Of greater importance, A.S.’s ongoing placement at Titus School is at

increasing risk the longer DOE avoids its uncontested obligations, which would be an irreparable

injury to him. The IHO has still not appointed an IHO to preside over the merits of the DPC2

action; Parents will have to make monthly $12,650 payments to the Titus School indefinitely until

the DOE meets its responsibility to make those payments.

       Third, the DOE will suffer no hardship by meeting its uncontested past and ongoing

obligations. Thus, the balance of hardships weighs in favor of Parents.

       Fourth, the public interest is not disserved by enjoining the DOE to meet its uncontested

obligations.

       Based upon and in connection with the foregoing conduct, pursuant to authority established

by the IDEA and New York Education Law, 20 U.S.C. § 1415; 34 C.F.R. § 518(a); N.Y. Educ.

Law. 4044[4][a], the DOE is permanently restrained, enjoined:

       (1) to reimburse Parents $82,215 for A.S.’s 2019-20 Titus School tuition and his IEE
           immediately;




                                                 5
        Case 1:21-cv-02257-JPO Document 22 Filed 06/17/21 Page 6 of 6




      (2) to reimburse Parents immediately for the Titus School tuition payments from October
          19, 2020 to the present, for the 2020-21 school year; and

      (3) To assume immediate responsibility for the Titus School tuition payments until the
          DPC2 action is complete.


Dated: June 17, 2021
New York, New York
                                                        SO ORDERED.



                                                        ______________________

                                                        United States District Judge




                                             6
